                                                                                                                        I
                                                                                                                       -i

                            Case 4:20-cv-01676-MWB-EBC Document 1 Filed 09/15/20 Page 1 of 28
              -.
               /
                                                 c,


                   Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
                                           ...
                                                             UNITED STATES DISTRICT COURT
                                                                                                for the
                                                                           mrool IE            District of PEJJ!&y!<I/IJA/5:Xf

                                                                                      _ _ _ _ Division


                                                                                                     )       Case No.
                                                                                                     )                      (to be filled in by_ the Clerk's Office) .
                                                                                                     )
                                          _     Plaintijf(s}          \,s?
                   (Write the full name ofeach plaintiffwho is filing this complaint. -              )
                   /flhe names ofall theplaintiffe cannot fit in the space above,                    )
                   please write "see al/ached" in the space and allach an additional                 )
                   page with the full list ofnames.)                                                 )
       II
            tmLft~..J:~ft µirAt<.rJiiN~:~~~11?!.~z;t#;(t&i~-:--) -
            c..t.r¼l- UY.·1€4 'fU:]> l~Al t /3,!fl·;JL~R.~ -MtJ:i;.--t---rfl~AI)
            r:} ($.gt?.::._ lfll-1 ~ J+ifrnH_ J .~ ~J/E iubfi,1i(p1~ltf1!1t~ .                                                          . FILED - -
            '=~!:-.1Ph J/~i~·~" l/\·Jr17 RtJ_D MtJ1;5fr-0 ::it'n, ~f
            V~F@rfo,1;.J,'1$6
                            · -                Defendant(s)
                                                                        -_ -                     -) . -                               ·SCRANTON
                   (Write the full name ofeach defendant who is being sued. Ifthe                    )
                   names ofa/1 the defendants cannotfil in'the space above,please                    )
                   write· "see attached" in the space and attach an_ additional page             ·
                   with the full list ofnames. Do not include addresses here.)

                                                         .
                                                      COMPLAINT
                                                           .
                                                                FOR
                                                                 .
                                                                    VIOLATION OF CIVIL RIGHTS
                                                                                   (Prisoner Compla.int)

                                                           .        '                 1                  .         .              .                      .
                        1f)d#~!3:,~~~!!£.~,!t!f ~~~~~k~ i/&EN ~-lfih/1.#1.:$--gc,_~.
                                                                                                     1
                   ~a?_
                        1
                           'j::Jv;k;,v IT'.       r-
                                                                                •✓• /.'f,_mt7(e<.i>
                                                        - r.r-,t.-~ t..nvv$?.t~-_ .r-h-Vi. J,f,.1:;$,, E:sit..tJ.k -'f2d.ffR,._ ~ &P 15£.FIW- ·-"e'$i:;,
                                                                                                                                                             ·

                      Federal Rules of Civil Procedure 5.2 addresses the pn_vac an~secuniy t_;onc~ resultmg ~m pub 1c accesrfo ·
                      electronic court files. Under this rnle, papers filed with the court,should not contain: an individual's full social.
                      security number or full birth date; the full name of a person known to be a minor; or a complete financial account
                      number. A filing may include only: the last four digits of a social security number; the year of an individual's
                      birth; a minor's initials; and the last four digits ofa financial account number.                    ·

                      Except as noted in this .fonn, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
                      other materials to the Clerk's Office with this complaint.                                                       ·




,J
1.
]
l '-
i
                             Case 4:20-cv-01676-MWB-EBC Document 1 Filed 09/15/20 Page 2 of 28



              Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
       '.
              I.         The Parties to This Complaint

··"f                    A.        . The Plaintiff(s)'

                                   Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                                   needed.
                                         Name
                                         All other names by wbich
                                         you have been known: . '
                                        · ID Number
                                         Current Institution
                                         Address


                             f                                                                       City               Stale             ZipCo_de.

                        B.         The Defendant(s)

       iii·
                                   Provide the information below for each defendant named in the complaint, whether the defendant is an
                                 .1.P-c;IJ,xi.g).ffi!, a government agency, an organization, or a corporation.
                                                                                                           Make sure that_ the deferidant(s)
                                 • listed below are identical to those contained in the above,.caption._ For ari individual deferid;mt, inplude
                                   the person's job or title (if known) and check whether you are bringing this complaint against thein in their
                                   individual capacity or· official capacity, qr both. Attaqh additional pages if n·eeded.     .·. · .        .

                                 . Defendant No. I
                                         Name
                                         Job or Title (ifknown)
                                         Shield Number
                                         Employer
                                         Address



                                                                                          CJ In<lividual c_apacity . D Officialcapacity
                                   Defendant No. 2
                                         Name
                                         Job or Title (if known)
                                         Shield Number
                                         Employer
                                         Address



                                                                                      D Individual capacity D Official capacity

                                                                                                                                                Page2of II
                     Case 4:20-cv-01676-MWB-EBC Document 1 Filed 09/15/20 Page 3 of 28



       Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)


                             Defe11Qant No. 3
                                  Name
                                  ~ob bf Title (ifk,i_r:wn)
                                  Shield Number .
                                  Employer
                                  Address




                            Defehdant No. 4
                                  Name        .
                                  Job or Title (ifknown)
                                  Shield Number
                                  Employer
                                  Address



                                                                                   D Individual capacity D Official. capacity                                 1
                                                                                                                                                                       •

.-1
                                                                                    (/~:,v~--(i\~1f<"$c1f$.            7.;_JJ::-~ ··t:J/1-c;:,r.  Ct,~h,(-f~lliV;-t?tl v·                  . , )\>,\
  '.   II.      Basis for Jurisdiction                                                  ,        ) ------ j           "';,:;          / /       ., , . ,:     t ,-1 /· ') •           • ,., .• , ,·
  j                                                                                  {:::~(;) l\~L)~-;4 ··ti\i· (1!- (~-'::,~ (:;~? ~/¥ {~,fJ~~if/.':{/-p-'?!"'{ f {/ ;f.f t!.4-3 ~;Q •:• / f (!t ,r
                                                                                          .. .                  .               -.. •· · ·' \' t \" · . . ··    . \.~.~I(5}:CT~·7,':;:::::~-:::E~t;·
                Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any-rights, priviieges, or
                immunities secured by the Constitution and [federaJJawsl;"··Under Bivens v. Six Unknown Nam~dAgents of
                Federal Bureau ofNarcotics, 403 .U.S. 388·(1971), you may sue federal officials for the violation of certain
                constitutional rights. ~<if           u~c...~. >
                                                       1 3 I ~                        C.     J    ?--ci u-~
                                                                                                      ';)_.O-JV~.fS'TZ/1     ·? -i,3
               C S ~ $ $ ~1,J. .
                A.          Are you bringing suit agai9st (check all that apply):
                                                                                                       -
                                                                                                                                                                           r    -
                                                                                                                                                                               ,I
                                                                                                                                                                                       /
                                                                                                                                                                                    . ._ . .  o./"
                            0     Federal officials (a Bivens claim)                                                                                                       \Jl~-#-25,/
                           •      State or local officiais· (a·§-,..1983 claim).

                B.         Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                           the Constitution and [federal laws]:' 1 42 U.S.C.·.§ 1983. If you are suing under section 1983, what
                           federal constitutional or statutory right(s) do you claim is/are_ being violated by state or lqcal officials?
                                                                                                                                                                                                           "
                                                                                                                                                                                                   \.
                                                                                                                                                                                                   ..,(
                                                                                 L'.)'V       '···~-· ·•(      ,.,.,,,........J.<·7•--
                                                                             ',3a"•;.
                                                                                        ,)' IJy.
                                                                                     . [;.i     ...,,.~.... , I,:,,·•· ,.ir,,  :-·•·
                                                                                                                                 - /•
·i·t;; · ·:r:rst tr:l)iv:,. ·t;1i..11!-fj~ ;\/(;.                                                      7 ·..:·                                          ·}1-ri\r                 <!f!..J...
             · 1I~ (I"-:,                          ·,'!-· '(1"       '! ;\j\ ,;,~: ·:·1 ,·:.~""-f.                                                                      1
                                                                                                                                                                        .,,
 \~" .· /· . !.,.:,/  - ......
                     l-,/
                   .<'            ;._ .·'y''
                          ', . ...)J               :t·,,,t
                                       l.;._ "··.•·"'·,    /, /,p.,,
                                                                ), ·,· . v:,I.,,
                                                                               .. '<=:' ,:~.,.J:,.
                                                                                                                             ·•___-',:.'.::,•,..·.·.1:
                                                                                          · I·.,, '·.·',..: ·_.·',,!-_·_ '•.:_~,_~_·r              , -. . .,._·.t.~_':., 1.:,;-r_E.:_~.--,:_;;'.
                                                                                                                                                                                                          ,-'J"•
                                     Case 4:20-cv-01676-MWB-EBC Document 1 Filed 09/15/20 Page 4 of 28
                 Case 4:20-cv-01676-MWB-EBC Document 1 Filed 09/15/20 Page 5 of 28

.. :-J




         III.     PrisonerStatus

                  1ndicate whether you are a prisoner or other confined person as follows (check all that apply):
                  D        Pretrial detainee                                         .
 I
                  D        Civilly committed detainee

 !                D     ~ Immigration detainee
                  [9/'     Convicted and sentenced state prisoner

                  D        Convicted and sentenced federal prisoner

                  0        Other (explain)

         IV;     Statement of Claim

                . State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
                   alleged wrongful action, along with the dates and locations of all relevant events; You m?y wish to include · ·
                  .further details such as the names of other persons involved in the events .giving rise to your claims. · Do not cite
                   any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
                 · statement of each claim
                                         ,.
                                             in a separate paragraph.
                                                                   .
                                                                      Attach additional. pages if needed.

                A.        ·If the events giving rise fo your claim arose outside an institution, describe where and when they arose.




                 B.




                                                                                                                                               I.
                                                                                                                               Page4 of. I I
Case 4:20-cv-01676-MWB-EBC Document 1 Filed 09/15/20 Page 6 of 28
         Case 4:20-cv-01676-MWB-EBC Document 1 Filed 09/15/20 Page 7 of 28



                                       ·c· , tl-t40t'1,.;;,:•.-,--d.
                                                          P, . y'
                                            \i9----;-·a-::;.:·,,:---:__,,._-: . .
                                                                                    .   .....
                                                                                            .
                                                                                                -.·. . . .. . :
                                                                                                  .
                                                                                                      e)F JIG
                                                                                                      .. .      .r)




.   ·"
                                                             Case 4:20-cv-01676-MWB-EBC Document 1 Filed 09/15/20 Page 8 of 28
   '~
         ~-•L




                                      Pro Se 14 (Rev. 12/16) Complaint for.Violation of Civil Righis(Prisoner)
                                                                                               ...
                                                              C.                             ~~.ti!!? ,:d.~pro~im~~: ~!m: ~id _th~ ~vent~,tving:is~ t_~.!~;.·claim(s) occur?
                                                                                                                            ~a. bs ~1t::~,,t
             '!"


                                                                                              ~~~                                                                                    ~~-   ~J~F--,~~~jA -~ . .
           ;;




·-,,-!   I                        .                          D.                              What are the facts-unde.rlying_your claim(s)? (For example: What happened to you? Who did what? ·.                                                                                               ,,
                                                               e_lse_J~v~_lve~?, Wh~_efse ;aw w~at happen~-~?) d/J '3/3%·~1''9-- lf/,~':it;:/tE,1Z.jf-1/!li-/.<(
                               ..,.p- . · , . .'fiC'Wa~ an~t:,7:~e
                                  1.,,:;0J,0{r;.!1$.'L::?.
                                        . c_......vv, ....                                    :,~]o,~,1;
                                                                                              ~'-                        -•~r/1/1,,'/.C"'>lI.,-~!/;i;l'l!'li
                                                                                                             xi"-== ___ .,.ll~.rt.1:.~·.;;?.-,,:i:y··~ 64.YS'!,                   _ -,_~ t:.f •~-·=L·'
                                                                                                                                                                              ..'/.f~A•;•!~     ,·~·•             ......
                                                                                                                                                                                                                  . .    ,-....r];f§-·-·riJ'•W1"1!1l,:--        i:Jf.[;''.- . -:-"'\v··
                                  f'\",:l1M• ..,,S,-.~ . .f'?1t::;'l?
                                                                                                                                                                                                                             :1 ...   ··-~•,·.-        ·~       .~
                                                                                                                                              .. : :       ···;,.-;·:· .. •_:·.:(~ .,_-~,... <::;:-y~· ~.U··:;··· _.b ·, ;.~~·- .... : _ '-··'. .J'.:'='ft.i~. =.·$/1.r.,.,.,
                                 . "'V-1."11          I!.. .Qi "='•-· •L\e. \~?--l w ~:f [1;1' f:)YOtC:dKl~:!~; ,J.\l'ef.~ GwWl f~:t'if,,li§ .
                                                               'i;:;,,          ·        .

                               ~~ !J SH~LP,. G1:f.l-1../~, <Qo>Cl(~rerl\ ,!/ll :GJ~r·@. 1~' (: r,\~vis7".'· e.iltiJ= £ H:e _" .~
                                                                                                                                                                                                                                 1

                       .
                               S~\V1'\.L-.tfw\.~~~f.?
                               ~
                                                                     . :'$"N~ro; ((jif~_t-$fLS:f¥
                                           ,;;?,, ,n1Lr:;:;:-O tA~ .,,.~r \.          c., .,, . iO" N-e
                                                                                                     · '
                                                                                                         ~A'f  ,i;;~. : rz,;~~r ir>--~   6 ~,,.,.
                                                                                                          , •. ;:;:>·1 ~ .. ,>,..:'£=:'II~-
                                                                                                                                                     •_;,,, ;:_1 ff!lu n"~
                                                                                                                                            'fu::;11 b-,.~, 'lwl:;'"\JY~
                                                                                                                                                       1                                                                                                                                            .
                                  ~e» il-\f'.'-1;~--~-'
                                                g·r3,1:
                                                                                                     1
                                                                                                         •-.. •    JK'.$ f?..0./\,l. f.:,'f.'liV'\.-•tF(9W\/ l::Jt,;:,<;;:'~~~ (1'·(-!·
                                                                                                                  '•
                                                                                                         .(\,r:,~7.., F-JI.~::;:£_ •.•:~,~~ ~-. ''=:--L·•_:_:•~:.:__:•~, ~ .·:.._ . ..f~•. ~_:-,:14~-...
                                                                                                                                                            .·                 -~\._\.~~
                                                                                                                                                                                                                                  1~·•.-~•·l,o·
                                                                                                                                                                                                                                             ·. ~\IV(l)fi/a~Q
         ,j " .
         ·-
                               ~~\Q'~£½1~~~
                                  .... ·       .-..   1;.       ,-


                                                                   l-Jef-~1
                                                                     11   ."-

                                                                               f. -~;J;,,,%ilst:{-; ~W.~~$(-1~~(§--: • l:C-r"-t~~ ;- - ;g ·-~];- ~n~J:3~r-,;;-
                                                                                                                         1

                                      ~}"•~~1f?lv,\ ltJ.~.~1~ ! .\... ,{'-""1.~l'\I ·.v W· ··-1,,.. .. : ·.. .. .-,/.1\;c_·A'. , .. ~r~:/.:_                                            7
                              .       '."101~~/4-gz;. .;--;·.LSQ., .,.,• .::.·    v~•· vt~r:'-:=-- .    .\ ,. :-·, ?11 "· L.l . ..•. ; ·: ·-::-,, - ..;; ,,,,..;, ;.,,.:...v'r'_fk-.:;;;;~-,                                                      I.

                                                                                   . /fW!liJg"{Sa1'1'F§t~(ifl,1.
                                                                                                                            1_       , ; _

                                                 . . \._1i'·lo)U~ ii~ ~w~~~
                                               ~LS\                                                                                                                                                                        q/\J. (R'l<M
                                                                                                                                                                                                                                 . ,ff\J"'1~'4;f
                                                                                                                                                                                                                                             - ~ r.~t-()i,IJ                              )
                                                                                                                                                                                                                                              1
                                                                      ....,... (/F        . .,~ .                                                                                                                                                , tll'J                    CY'~......-
                                  V•                        InJur1es                           .                                     ··                       .        .                                                                                    .                 .:fl

                                                   . · If you sust~im;d injuries re!ated to the even!s alleged ~bove,_~-~-~cri~~y~ur injuries a·~~ state what medicaJ _ , ..•• ~ -

                 '           , ,_                      tr~~trn:n,t, ~1.f ~~~• :¥~.u r_eqm~~ an~ did or d1q not receive. ~~·(;j,
                                                                                                                                                                     1
                                                                                                                                                           ($R._. ~~1~f-l_2,tJ,.-                pli~~1<J . ~JJ: f~F'
                            tr::J~:~&iitk~~?'f $'~:T~~~~t ~~1-l.. ~r:t~"rtti~~N~::R.~r· (fr/,f:.~:- .iF✓RJl.§.~~(Q. r'lfl\.
                                                                                                     1



                            tf?V4LS'i!5. 1~·1\t O. Pl<~lfArQfil.'i{Jf].;']\Jy :(@/\!~J!F{~1/~Q1\t gu~: f(fl15-v.tf#Z:
                                                                                                                                                                                                                                                                                    w:~~~/
                           ·.-:; .,c.,.'f'.itl.t"'f
                                                  1IJ~t.l),~:l ·$;,l•-iif-\ 6/\ltf?$$~1~{:.~i~if9 t·(l\
                              ¾ ,.~• !, -~ '" . 1·• ''i 'q •:..... ,:F?t.. ••: ·..
                                                                      ~-. '. ·- .. •• ',1.~
                                                                                                                    ~1 ;n ,o''f:J:$LtE(9 W ·«e;,st1JfP-/~I
                                                                                                              1-·~ ., if1/.I r.       . ~.         ,1/i ... ..  . . ~d=i      > •;   ...: - ~

                        }¥~ . ;j\< ((~1f {~•.A Vffi:.f"~l;IC/.Jp.fk!?-/T.~t.·~~'fCf1 i ~r?,i7#s1.}t~~r.llp"efJ#:jy:Pt2~t/[JAS
                      .. ,Vt...-~.,,:;-)~ -~ftl?--d!is:r1.iJ. Of?.··©~f~l {(;'!/J~//V.
                      . fSW-1/'iJ. ~ ·,err.! a lf3Q__..-1--:i . ~;Mcill
                                                                                                . ... {()~~ ;g_r~e.i-:1;:t(kj: 11f!.~--~.-·;            !~~~-
                                                                                   'Lt}.' I!} •~Yo o· ·~1P C /~i.,')'J) I A .lt!J.a -~ ., ,> ,~ -f.J.~a:-: •~
                                                                                                                                                               wil~.c.
                         tf_f;flt~P:;1;/f.l\l_-i<-k ~ ip~ ~ . ~~,~a ~ .~::~~ ,. _t;:._1~~:U.~:r:/f:~.~~ f;.~~- J~_ ~~ .~~ ":'~ :. .: :_•-'"·. ·.,
                                                                                                                                                              1·\'                                                                                                                        ·i .


                     . tE' ff.-> p tlEC..>:~d~t.,. . .'{/"~ -~ ;:·-g._'fT(E-f\L {:~ qt} F :'lf}-tti/1{fi£:i{l..i/_ {(j&.ri<A!Ve!L iClil:f.l;"I~ ~ A{of't:e.l=

                 "
                       . -n-1ps lfJlW ~~rf:":S
                                               .
                                                      _
                                                            Relic luf/~0/3.tfrs,:.P~,,.,. VfH(fr<5Jtr!B                                                              ff.i;wrvl-~
                                                                                                                  cxr · P~<ffl.--zm 'Po12.. Wte~rr5P · ·'l!l-12,~5 C'o~us;.-:L? $5 14-ttlleffcf-P
                                                                                                                                                          to(UJ(I<;, #Jf~ 6 ~.'6""C,ofc,,PU~$ VJ;:j(j
                                                                                                                            ~ ~1'7az(/6.:t:V$ p,rP,~dv:o.rp'.e.,..--=- L4.
                                                                                        . W-f./-fZ.O l!:H '-t. 714-~\J.(g...:./4,W~
                                                                          _::t;N /Cl-;;"2--:2-$4 Hi413G4s p;eo·c.Ei. ~Vzr.ltb. l!!,ol.,[_p/rre72, t.4/~ · . . . .                                         · ·y ~ "
                       ·      • ~                           State briefly what you want the court to do for you, Make no legal arguments:'f5o not cite any cases or statutes.                                               .
                                                            If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for ·· ,
                                                            the acts alleged. Explain the basis for these claims. rJ.'J\d!.-:,-,)./-~:,,11~ \ iff))~:C;!,UU~}Sf!R,~1,ef-,✓--i,l ·
                        .....,.              ·5          . M 6: ·:· ,
                                                                ~                                 ,~i• • •: •"       - I...JJJ ~,1::,'~C:::..;51,~
                                                                                                                                  •"•" ~ ~         ,;,:.
                                                                                                                                                    .. ;.r if'!&:;. ---~· ..,' ~ .• . - ,, ,, '('K•.I .:J>.. ,~v      b. ~
                                                                                                                                                                                                               ;.__./"Jti /
                                                                                                                                       .. J04· e, 1{!.o•t -;.\_
                                                                           '7;:i..·•._;-
                                                                                    1
                                                                                         _:•, ..                            0
                       ,/    •:

                      ,(3iAc.CTT.,t~·-.$:e.F
                     · ,,. 19-               ..:.J ~@P,•

                                                           , ~.--:.,, fPt/fl::a., · .., ..:~·-·
                                                                 •.-"";5•


                                      ir~ . , ·.... f-::· ~.... (. . t.' :: .
                                                                                                .~_r  a\ A i~hl'&Jf" \'1
                                                                                                   Y'"ij 1;{ .,ii"'· • fi ~-·.1/\,s;.r·
                                                                                                                           ~ 1/"{¾/"J·~·-~; -~--•dV,; 1,:
                                                                                                                                                           I\--••                               .




                        {). et-' ~'~Jt~t~J~~~ ·;ip.i~•~W~D0. tO·L~t:64. -~\\ ~~J~l~· !£ ~,itJu11.,q ~ F e.JaF-1. -
                                                      i?.', • .,•.•• _                     .,,,


                         :u~ 5, ~ Co C!>, t?>C:1~ C.~)1. _!J, t.\:. ~l~·.:j 1J '·$.~~-~/Af.lCJlrit O qg; t~?t~ Jijftl~ $'(§,\I- .         1


                          f ~u~ W~"_(! If}~ ~~P,,~0-~~~~ L~!~-A! .~·. @_ P ..,.(bd~t~. ·t1JJ..<%t;r:ffl(.1~0-.(!<l ,~l
                            . :10          J   til.1                      «/-tfc.f.!•tt:c.;ttJ, ~~ld1. fr!i,_}~=f(   hifr'ti• I O:escHmGC::; r;;:.                                                                    ,.   rr&l:J ·11Jn,\f.. PGJ\fS:r:oAl_"                                         .~
                             :~ ~~· ~-~ffi.
                                        ~-rr:.f-1~:y·\tlf~y~~~~
                             /~QNL:i!'                           •• ,.           '                             (!/'{            ·!  •

                                                     1~1.~~~~a,vrr~/tbK-~~ ;Si~~4:~G ~
                                                                                                                                                                                                           '!:I                                                        /'


                                                                                                                    ~1 rs
                                                                                                           ~(U/.(~. v:rr
                                                                                                                                                                                                                                                  ~IP-·~
                                                                    .JJ~;f:t,p·-~ie_g. qt.,Atrp,_~,,efi
                                     1:¢s;. ti..,r1 ~~r-.,rJ. ~- ·n
                                                                                              t£1                                                                                                                                         I)}~
                                   f""'~·(J:;1J
                                  · · ·             ,.,~ -       ..  · ~J·•Z       ·-·-
                                                                                                  T°i~r.~ix,~1~~,~
                                                                                     1-1.1 t:3::-@JL'±.."1.'1!
                                                                                                  ~ ·
                                                                                                               .-Ql,~~<>;'?tt°J\..-~
                                                                                                       . · ,tr,~ t.t ~ . ,~:.. " f'""-J'l-7 v-..?-y c.        -A              ✓-
                                                                                                                                                                                                                                                                         ;J     -    •
                                                                                                                                                                                                                                                                                          ~
         ;,-_                 ~J/!f ,P:~#-"_t:;).),~i,(lft:ti~
                                          ~                ·';t/J.
                                                                    (11:?iii.fJJ
                                                                     .-=
                                                                                            eeif7;t,
                                                                                 f§,#;yd{fl;,t:,~r~~;g;)
                                                                           if,{' v-;,.,:r ,i'ir'J 5                FA (J.7/,
                                                                                                                       ,t
                                                                                                                                -~
                                                                                                                              @ ~ -= ...              (!ff'11~··."f).·l n;J tn:J' (w-l_·
                                                                                                                                                              °¥' r,· \ 'I• ,t~• (r°"~~-~-
                                                                                                                                                                           ~~.\!;' . l,~
                                                                                                                                                                                                                                 ~-::?                                               ,I




                              "i ·.t,; (:'(ft-"(f ff{-0j;::£vl~(!;J ~~Ji--~._.~-~J~ Pf!J/(JttJ IG/.ti,~ itJ/41~~~~0; u · ·
                              ~ //J_-;.ilf} ~ Wv~Fr/2~ Ctl~rr& ·~ ( 4 ·~:J/ rpt:Ud!fi_f(BIIJ1
                               i~e*-ill-fl.~t:f.l(ittl~~- ~~~tn -~li'fi $ ~Loo~; 0 oO ,. &O 'l~f113ri._wiJ-,.
                                                                                                                                                                   $S' 4. . .                                              ~m:t·                                                                    ..'
                                                                                                                                                                                                                                                                                                   . I
          ":,.
Case 4:20-cv-01676-MWB-EBC Document 1 Filed 09/15/20 Page 9 of 28
c--;r
    _ _ _.:__ _ _ _ _ __;._..:.,.....=="_,__ _ _
                Case 4:20-cv-01676-MWB-EBC Document 1 Filed 09/15/20 Page 10 of 28
Case 4:20-cv-01676-MWB-EBC Document 1 Filed 09/15/20 Page 11 of 28
Case 4:20-cv-01676-MWB-EBC Document 1 Filed 09/15/20 Page 12 of 28
Case 4:20-cv-01676-MWB-EBC Document 1 Filed 09/15/20 Page 13 of 28
                    Case 4:20-cv-01676-MWB-EBC Document 1 Filed 09/15/20 Page 14 of 28




           Pro Se 14 (Rev. 12/16) Complaint for.Violation of Civil Rights (Prisoner) ·


-          VU.      Exhaustion of Administrative Remedies Administrative Proced_urcy

                     The Prison Litigation Reform Act ("PLRA"), 42 U.S.C. §' I 997e(a), n;quires that "[n]o. action shall be brought
                     with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
                  ·. in any jail, prison, or other _correctional facility until such administrative remedies as are available are
                     exhausted."                             •

                    Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
                    exhausted your administrative remedies.

                   A,           Did your claim(s) arise while you were confined in ajail; prison~ or other correctional facility?

                               rra~Yes

         _____f __            ~D=-·-   N-'-'o:,..._- - - - - - - -




                   B.          Does the jail, prison, or other correctional facility where your.claim(s) arose have a gri~vancie
                               procedure?                                                                                   .

                               @1es
                             ·•        No

                              .O Do not know.
                   C.          Does the grievance procedure at the jail, prison, or other 9orrectional facility where your claim(s) arose
                               cover s9me or all of your claiins?
                                    /                    .

.   ~-                         @~Yes

                               0No
                               0 Donotknow
                                W.,if§/V~~
                                        ·. fAY~Ji.~~
                               If.¥!e9tv,:Xhichc!~m(s)?,_.f;_f=_gJ1j~. ~ -
                                . . . 1.rP.. .
                              _. u ~ .
                                                           ~
                                                        -. U-r.         'J .
                                                                       - . :g;_,
                                                                                -~--- - ~ ~ : ~
                                                                                 .

                                                                          D1,>f-t>i
                                                                                   . i2.Uv::-,s.AJ,,~(l
                                                                                           .,. . . .
                                                                                                         .. ·
                                                                                                              _· ·..-

                                                                                                        a. . . ,
                                                                                         .. · . . . " ' ~ ~
                                                                                                                     ·




                                                                                                                                   Page6of II
                      Case 4:20-cv-01676-MWB-EBC Document 1 Filed 09/15/20 Page 15 of 28
I;




              Pro Se 14 (Rev. 12/16) COfploinl for Violation ~f Civil Rights (Prisoner)



                       D.          Did you file a grievance in the jail, prison, or other correctjonal facility where your claim(s) arose
                                   concerning the facts relating to this complaint?                             ·

                                   ~
                                   [Q<o
                                   Ifno, did you file.a grievance about the events described in this complaint at any other jail, prison, or
                                   other correctional facility?

                                   ~

                       B.




      '   .




                                                                                                                                     Pa~e7of JJ




j,"
                                    Case 4:20-cv-01676-MWB-EBC Document 1 Filed 09/15/20 Page 16 of 28




                             Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

                 .,
                                      F.          If you did not file a grievance:




                                     G.
                                                 ;~~~~i: : ~4V}i.~~~~1;gi~~~-~~;;~~~t~OLIJ,-;~l~g~-
                                                           ·1:;Ltlf. &. - $_
                                                  .b75' o-£-                 S P/2e!VVL u-~ P UeJ111/f7"..-f!_[_~V.: to 6t~
                                                                                          '5 LE:                                                        ~ c.,l"v., (['l(J
                                                  !40~"-.~'")l t.s                                 {!_fjotz_{5>fP-;J.,(f~   :t: ~ff"P Gfl-~A,_¢'{/fc;::"<E,'if:'
                                                   R~o'tt~'i;~~p f/i,~/Y,f:!J q;:;,J ,,rJ:.J;!i~'!f-~~'¢7ifi} · ~~,t:,m~
                                                  ~~°¥-'JilJ?<-sf2t~'7:Jf
                                                  ·e,t::=1!f::1!JiYiefdf;r,rj?#- ,
                                                                                   {q ~vi:1J~A-<;~=&) :f-£?-r>v --
                                                                                      ~ . •  ~~ . - · .      -    err
                                                  ~JfcfiFfff&JR/il{}ij;,, ··                                                                          6 ,r:.,-_ - _~
                                                                           exhibits to this complaint any documents related to the P.xhaus!J.j~'onof1_lr;;;r•iJ1
                                                 administrative remedies.) C,V,·(1Vj < n ? ~ t { i ~ ~ ~ ' } ; - jy 11"/, r l ' ~ Z
                                                 C!.e)/1_vf    ~r-
                                                               /3,.f-11·1-0/.JifrE f;/jl~/£9-_~.f/Jil~,sf/ U/~. &"r f0, -P~                           , v
                                            · ·0 ~                 <7i<]; 2-e:ILC?/. ,q;;:- ~ ce,iwffi.S'r:5-C,&,< §M ~@~ '/
                             VIII. Previous La,vsuits             13p.:....1;y -ez., .@IE 1414~c... 2::2> G ~J~J-rL-  i<f[;&T,.,-·t..J: OfJ--r-:re@~

                                     The "three strikes rule" bars a prisoner from bringing a civil action or an appeal in federal court without paying
                                     the filing fee if that prisoner ha,s "on three or more prior occasions; while incarcerated or detained in    any
                                                                                                                                                 facility,
                                     brought an action or appeal in a court of the United Sfatesthatwas dismissed on the grounds that it is frivolous, ·
                                                                         a
                ·. ·_;,.:.           malicious, or fails to state claim upon which relief may be granted, unless the prisoner is under imminent
                                     dangerofserious physical injury," 28 U.S.C. § 191S(g).                                                             A.     r            .

     .,:I
                                     To the best of yow, knowledge, have you had a case dismissed basod on this ''three strikes rule"?                     .   ~t}2{
..   {      .
                                  ··.OYes

'~ ...
 =   ··r- . .
.:,1-,.
                  -.                {L]1fo

                                    ·If yes, state which court dismissed your case, when this occu:rred, and attach a copy ofthe order if possible. ·




                                                                                                                                                        Page 8 of 11
                          Case 4:20-cv-01676-MWB-EBC Document 1 Filed 09/15/20 Page 17 of 28




                 · Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

··~

 I                          A.         · Have you filed other lawsuits in state or federal court deali_ng with the same facts involved in t,his
 i                                       action?
 f,
                                       D Yes
                                       ~
                           B.          Ifyour answer to A is yes, describe each lawsuit by answerinKquestions 1 through 7 below. (Ifthere is
                                       more than one lawsuit. describe the additional lawsuits on another page, using the same format.)

                                        I.     Parties to the previous lawsuit
                                             · Plaintiff(s)          .    AJ / ,;.;),
             . _D~fundant(s)_-~·C-ll:....!l'-~-1'-AJ..;..~j+-l-~-:--------=---,--------------___
,______<_. ·__

                                       2.      Court (iff{!deral court, name the district,· ifstate court. name the county and State)
                                                      Al~.·.
                                                          6 •
                                                                                        .         ·.        .            '

      .,                               3, Docket or index numbe,r
                                                                ',   '

                                       4. · Name of Judge assigned to your case

                                                                                               !ii JJ<J
                                       5.     Approximate date of filing lawsuit

                                                                                                  . t

                                       6.     fs the case still pending?

                                             0Yes

      ,..., -:                               0No

                                              If no, give the approximate .date of disposition,
                                                                                                          ·f

                                      7.      What was the result of the-case? (For example: f'Vas the case dismissed? Was judgment entered
                                              in your favor? Wds the ..case appeal~d?)



                                                                         ;(/ltd
                                                                            I .
                          c ..         Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
                                    ·· imprisonment?



                                                                                                                                           Page 9 of 11
                                                                                                                                              I
                   Case 4:20-cv-01676-MWB-EBC Document 1 Filed 09/15/20 Page 18 of 28
-r.


           Pro Se 14 (Rev. 12/16) Complefot for Violation of Civil Rights (Prisoner)




!
I                  D.
                               •
                                oYves···


                                     -No


                                If your answer t0 C is yes, describe each lawsuit by answering questions I through 7 below. (ffthere is
                                more than one lawsuit, describe the crdditional lawsuits on another page, using the same format.)

                                I • Parties to the previous 'lawsuit
                                      Plaintiff(s) .         'r]1.G-4:, a?~~o7. ___ (r""Jr~r..,.,({tilti,,,w ·
                                      Defen~m:t(s)          •iM~i-oi.?IA~~,wc;jt,. rf-~f#~gj!!#?-0~.
                                       tfllt~ifr4¾A,JJ.r e~ -· EE WcP«. .           -lJ-ijf~.u s J1il(h(J(JGJ~ 8 cvL
                                2.    Court /iffederal court, name the district; ifstate court, name the county and State)                ·

L·)~__ __..:_~~__!1_·   ----~~~-'--'--~---'----__:~---::-================:::::----
                               3.     Docket or index number               ?:b-c.,.\J;..-c:z_.{2-"3- ·


                             . 4.    Name of Judge assigned to your case



                               5.    Approximate date of filing lawsuit



                               6;    Is the case still pending? ·

                                     D~es
                                     -~o

                                     Ifno, give the approximate date of disposition
                                                                                                    •    .       I_

                               7.    What was the result of1he cai;e? (For example: Was the case dis1nissed? Was judgment enter-ed
                                     in your favor? Was the case appealed?)
                       Case 4:20-cv-01676-MWB-EBC Document 1 Filed 09/15/20 Page 19 of 28
.. _,.i


              . Pro Se 14 (Rev. 12/16) Complaint for Violation-of Civil Rights (Prisoner)



                        Certification and Closing

                        Under Feder~l Rule of Civil Procedure i 1, by signing below, I certify to the best of my knowledge, fofonnation,
                        and belief that this complaint: (I) is not being presented for an imprpper purpose, such as to harass, cause
                        unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
                        nonfri~olous argument for extending; modifying,· or reversing existing law; (3) the factual contentions have
                        evidentiary support or, if sp1;:cifically so identified, will likely have evidentiary support after a reasonable
                        opportunity for further investigaffon or discovery; and (4) the complaint otherwise complies with the
                        requirements ofRule 11.                  .                                               .



                        A,          For Parties Without an Attorney

                          I agree to provide the Clerk's Office with any changes to my address where case-l'.elated papers may be
                         served. I understand that my failure to keep a current addres~QnJile__wit!Lthe_Clerk!s-Office-may-r-esul----
           ---------trmntheoismis~a[Qfmy_case,_____                                                           ·

                                    Date of signing:


                                    Signature of Plaintiff .
                                              ' of Pla1ntiff
                                    Printed Name
                                    Prison Identification#
                                    Prison Address




                       B.




                                  · Printed Name of Attorney
                                   Bar Number
                                   Name of Law Finn
                                   Address

                                                                                            City      Slate           Zip Code
                                   Telephone Number
                                   E-mail Address




      ,,
                                                Case 4:20-cv-01676-MWB-EBC Document 1 Filed 09/15/20 Page 20 of 28
                                                                                                                                                    ..                                                                     .-·   ••• : • •• __ •• :._.•>-:-: ::·~•:
     ·:.·•·   .. ::                                                                                                  . •.• ·:· ~ ..: ... :.,;-;:.,_:...:<   .~ •




                                                                             "'·
                                                                                        CERTIFICATE ·oF SERVICE.

•     _· ·                  .•   ~,   •••• ., · .,, ••. , •• ,.. ..... J."    ,.1;,.,_ Jasp.~1::-- P.P,qk~;i;y .,..........,.. ,•.-..;.·.,·, ., .d.P, ,hereb_M. ;~~~!, ;q;ade11.,;the penalty-.. @f.
·- :- ~- -'-.~•~.,-.;:• ·. .,... -:-· .. -: ,:--!::p:~;;J;ey· (~Bf tJ.s.c.. §1746) that I have se~·led ·-~-·~e~-1an:d correc1_tl1'<:t:lS.£tJ[4,l,
                            ·                              followjn.g document(s): C.J:.\lt:L 01::Gtk.:. e..o,vvt,f~/{h&/l$!,J!-4/-$ek.ii,::os fJ?.&~ .
                                                           ~ur~~~(.?'UJ Pr.er-I clA:.'k:>vt ~'-[(:) Nb-'l~t? ~?-6(f0 (pl~ ~t/11/-Gi
                                                           r-ji,pr,11(1~ m~~ 'i4<r.f&;C/;,.•P~~lt(JIJ/Ufd~- t:2J p'Y!A-f&:5, 61Jfft35 ~ ffl.a01:q.t
                                                           fR::i:o~Qffj tENME.LO°f'-. 8) Pc'J~ .wi~~t W#D ([Jo"5~Cf £4~J$Y'~ _ _
                                                          :~ <ZeJu({g:- iW\.~tll!3 ~~~ @P ql41).,. Q. 2'~ ~ · .
                                                           ·1 Vl4p~¼tvrJ \/¾ve=L p.. o~ foe)~ L~ ~ ~Wtd ~ f..~~ gAJ V}U;-6l:l~?-~ ..
                                                             1
                                        _


       _?_=_=_=_=_·=·=!_~=-~-~~~
     ==_
    --·• -                                  · ·',:•:=•w~fo ·~01.is~on v~ Lack, 487 ~tt:'s~·-:~26?5;;~161   L.Ed._2d 245, 108
                                                S.Ct. 2379 (1982), is_ deemed filed a~ the time it was delivered to ·prison
                                                authorities for forwapii:qg to the court and ·service upon parties to litigation
                                                                         or
                                            , _ and/ their.· atto:rp.ey(s) of record. , :, ·         ' , ,.             ' ' ·,
                                                      I hav~ place' the material referenced· above in a properly sealed
                                                enveloped with first-class postage (stamps) ~ffixed and I addressed it to: supra                                                                                                                                  ·
                                                           paragraph address ;. • : _




                                                                                                                                                                                                                      ~
                                                                                                                                                             .. :.
                                                                                                                                                            ........          ., ·,: ,,,:·· ·.;-f·   :··~~~:.._...::::....JC~~~-1/
                                                                                                                                                                                                         g. No~·· 396.3°1053 :
                                                                                                                                                                                                     ~U.S. Peniteri.tj.ary                 Be·
                                                                                                                                                                                                     ·p .0. Box ?.6039.
                                                                                                                                                                                                                                                                      . .
                                                                                                                                                                                                                                                                      I

                                            ~:·. . .           •:~   .
          .     ~

                                                                                                                                                                                                                    ..
                                               .
                                                I
                                                    .
                                                        ·•"•
                                                                                         y· . .
                                                                                       -c.   .   - -·
                                                                                                        .        .                                            . . . . . -. ·. ~- -   ~- .               ...   ...   ....   ~     ..    .


                                                                                   -~
                                                                                    . .........,.
               ' ~,..   .
                                                                                         .              . ....
                     Case 4:20-cv-01676-MWB-EBC Document 1 Filed 09/15/20 Page 21 of 28
. U,S. Dci:iartmcnt of .Justice
                                                                                                                                                    :     .,f-


                                                     Regional Administrative Remedy Appeal
  Fcdcrul Bureau of Prisons




PartB - RESPONSE
         I    I




                DATE                                                                                           . REGIONAL DIRECTOR
If dissatisfied with this response, you may appeal to the General Counsel. Your appeal must be received in the General Counsel's Office within 30 calcmdur
days of the date ~f this response._
ORIGINAL: RETURN TO INMATE                                                                                 CASENUMBER: - - - - - - - -
Part C - RECEIPT
                                                                                                           CASE NUMBER: _ _ _ _ _.,........:._ _
Return to: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
               LAST NAME, FIRST, MIDDLE INITIAL             REG.NO.                UNIT             INSTITUTION
SUBJECT: _ _ _ _ _ _ _,.,..,...._ _ _ _- - - ' - - - - - - ' - - - - - - , - - - - - - - - - - - - - - - - - ~ -

               DATE.                                                             SIGNATURE, RECIPIENT OF REGIONAL APPEAL
                                                                                                                                                        BP-230(13)
Case 4:20-cv-01676-MWB-EBC Document 1 Filed 09/15/20 Page 22 of 28
Case 4:20-cv-01676-MWB-EBC Document 1 Filed 09/15/20 Page 23 of 28
Case 4:20-cv-01676-MWB-EBC Document 1 Filed 09/15/20 Page 24 of 28
               PPJ5 Case 4:20-cv-01676-MWB-EBC Document 1 Filed 09/15/20 Page 25 of 28Page 1 of 1
    .. j
                            :'• .
             ...   -:',..     •!,

                             COPAW        '''ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL .,.     04-09-2018
                   PAGE 025 OF 025        *                        SANITIZED FORMAT             18:42 :07 ·
                      REMEDY-ID       ~ SUBJ1/SUBJ2' ---------------~----ABSTRACT-------------------. ---~
                                        RCV-OFC     RCV-FACL        DATE-RCV'   STATUS     STATUS-DATE

                   935267-Fl           25FS/         RQST TRUST FUND ACCT UNFROZEN; DEN'D INDIGENT STATUS
                                         COP          COP        03-28-2018       REJ       . 03-28-2018

                   9362OO-Fl           33FS/34AS    RETALIATION; MISHANDLING LEGAL MAIL; SEX ASSAULT
                                         COP         COP        04-0'6-2018      REJ        04-06-2018




                                                     I   • I   .               I .
                                                                                     I




                                        140 REMEDY SUBMISSION(S) SELECTED
             GOOOO                   TRANSACTI~N SUCCESSFULLY COMPLETED




.
           https://bop. tcp.doj .gov: 9049/SENTRY/Jl PRGRO.do
                                                     Case 4:20-cv-01676-MWB-EBC Document 1 Filed 09/15/20 Page 26 of 28
,,,// '··'                   PRl?                                                                                     Page I of 1
                    ,.,.

                       • ...... ~    • ,•·'    "'I




                                              COPAW                 '''ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL .,.                    04-09-2018
                                                                    .._,:
                                    PAGE 024                                                SANITIZED FORMAT                              18:42 :07
                                      REMEDY-ID             ~SUBJ1/SUBJ2       --------------------ABSTRACT-----------------------
                                                                 RCV-OFC      RCV-FACL              DATE-RCV       STATUS            STATUS-DATE


                                    873976-Rl                    26AM/         I/M WANTS TO BE SEEN BY MEDICAL
                                                                   NER          COP                03-12-2018      REJ                · 03-14-2018


                                    857395-Rl                    26BM/         I/M ALLEGES INADEQUATE MEDICAL CARE.
                                                                   NER          COP                03-12-2018      REJ                 03-14-2018


                                928636-Rl                        26AS/26DS    STATES RX WAS TAKEN WHEN PLACED IN SHU; RQSTRX
    ======;;======5J~R====E;-0P======03=-:l.=3--2f)_x8c====~=n>R·•~--                                                                __ g:;3::;;~t4=d:D±8·-------

                                930889-Rl                    37AS/            ALLEGE STAFF SEXUALLY ASSL TD HIM; RQST SEXUAL FAVOR
                                                                  SER           COP               03-13-2018       REJ                03-14-2018
                                                                                                                            I   I                               I   I
                                                                                I       I                I     I                                                        I
       I        I                                                                   .   I                      I                 I
                                                             I

                       · 857395-Al                           26BM/           ·_ I/M ALLEGES INADEQUATE MEDICAL CARE.
                                                                  BOP          COP                03-13-2018       REJ                03-20-2018


                              859149-Al                      16FM/33ZM        I/M WANTS STAMPS - CLAIMS HE rs INDIGENT
                                                                  BOP          COP                03-13-2018       REJ                03-20-2018


                             G0002                         MORE PAGES TO FOLLOW ·..




                      https://bop. tcp.doj_.gov:9049/SENTRY/Jl PRGRO .do                                                                     A IA   lr"\1\1 n


           ,·
                            Case 4:20-cv-01676-MWB-EBC Document 1 Filed 09/15/20 Page 27 of 28Page I of 1 ·

                  ,.
      ··.•   •-        r:


                   COPAW                     ''•ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL .,.                04-09-2018.
             PAGE 023                                           SANITIZED FORMAT                •':            18:42: 07
              REMEOY-ID                S0BJ1/SUBJ2      -----·----- --------AB~TRACT----------- ~-----------
                                       RCV-OFC         RCV-FACL      DATE-RCV     STATUS    . STATUS-DATE


         918342-Fl                     33GM/34AS        DENIED ACCESS TO COURT DOCS-AND COURT; RETALIATION
                                            COP          COP                10-12-2017    REJ               10-13-2017
                            ,1




         928636-Fl                     26AS/26DS        STATES RX WAS TAKEN WHEN PLACED IN SHU; RQST RX
                                            COP          COP                Ol-25-l018    CLO               02-06-2018


        930889-Fl                      37AS/            ALLEGE STAFF SEXUALLY ASSLTD HIM;. RQST SEXUAL FAVOR
                                 <
============(e~J!'l====(G@P====02---14=-2-0l8:====<Ct:@--=--=-==02-l:6::2=G~t8
                                                                                      .


        931270-Rl                      33FM/            LEGAL MAIL
                                            SER          COP                02-20-2018    REJ               02-20-2018
                                       '·                 ' '                       ' '               ' '                              ' '
        931628-Fl                     20DM/25ZM         DENIED USE OF TYPEWRITER; RQST OHO EXP; FALSIFIED IR
                                            COP          COP                02-22-2018    REJ               02-22-2018


        933560-Rl                     33HS/            CLMS AD REMS NOT ANSWERED WHILE AT CAA
                                            NER         COP                 03·-12-2018   REJ               03-13-2018


        G0002                        MO.RE PAGES TO FOLLOW ..




 ,_




                                                                                                                                  ·o
      httos://boo.tco.doi.1mv:9049/RRNTRY/.T1 PRrmo                 rll"I
                                                                                                                 ,I/("\/'"!(\ 1
          Case 4:20-cv-01676-MWB-EBC Document 1 Filed 09/15/20 Page 28 of 28




                                                                                                   U.S. POSl
                                                                                                   PM 2-0;1_y
                                                                               --~-                ROCKAWI

                                             . I II II
                                                                                                   11694

                                                         11111111111111111                       . l~'olJ1Nr2'
                                                                                1004
                                                                                       1111111 . $1:
                                                                                         18501
                                             7016 1370 0002 0552 8913                              R2304M11•


      . RECEIVED
       SCRANTON
       SEP 15 2020

PER       ~
        DECLERK
                             O.ff OF-      \-\,, -e C I~ r K

                            \jJ \ \ \ ~ CAvVl j . \'V-e. V\) o Y) !=-eJu°'-\ ·gv1 ,' \ h n ~
                              LA . ~ . COvtrt~ D\1\5 e
                               Q?, S N. W<i--)h,Y'\:,\ov1           Ave..
                               P o Gox            \\ i, i
                                ~ cr 0V\-\- .o 11 ? A \ g 5 o J
